Citation Nr: 1704616	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO. 13-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease.


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction now resides with the RO in Houston, Texas. 

The issue of entitlement to service connection for diabetes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's degenerative disc disease did not manifest in service.

2. The Veteran's degenerative disc disease is not etiologically related to his military service; nor was any congenital disorder aggravated by service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder, to include degenerative disc disease have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a March 2008 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2015 and June 2016 VA examiners performed in-person examinations. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claim. 

In January 2013, the Board remanded the case for a new VA medical opinion and to procure additional evidence cited by the Veteran. The RO requested the Veteran provide more information about recent private treatment and to return VA forms 21-4142, Authorization to Disclose Information, and 21-4142a, General Release for Medical Provider Information so that the RO could obtain treatment records on the Veteran's behalf. The Veteran did not provide the requested information or return the aforementioned forms. Further, the Veteran responded that he had no additional information or evidence to submit in response to the RO's SSOC notice. The Veteran was afforded a new VA examination in June 2016, and the VA examiner provided a new medical opinion. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing instances when substantial, even if not total or exact, compliance with a remand directive is sufficient). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Degenerative Disc Disease

The Veteran contends his current degenerative disc disease is a result of an in-service injury sustained in a car accident. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative disc disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran demonstrates a current disability. The Veteran was diagnosed with degenerative disc disease in July 1991. The Veteran underwent treatment for his degenerative disc disease after an occupational accident as a civilian. The Veteran's service treatment records show that he was involved in a car accident in November 1959. The Veteran was diagnosed with lumbar strain after undergoing an x-ray which showed a congenital variant consistent with right lumbosacralization.

The preponderance of the competent evidence is against the claim. In the July 2015 VA medical opinion, the VA examiner opined that the Veteran's current degenerative disc disease was less likely than not incurred or caused by the Veteran's in-service injury. The VA examiner acknowledged the Veteran's treatment in service for intermittent complaints of myofascial lumbar spine pain, but noted that the Veteran was diagnosed with lumbar strain- a soft-tissue disorder which typically resolve in several weeks to months without any residuals. The VA examiner further noted that current medical literature does not recognize lumbar strain/sprain as a known cause of degenerative disc disease, and that there was no significant lumbar spine injury and no objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in the Veteran's service treatment records. Additionally, the Veteran began treatment for his low back in December 1990 after an injury sustained as a civilian. 

Service connection is available for congenital diseases, but not defects, that are aggravated in service. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Quirin v. Shinseki, 22 Vet.App. 390, 394 (2009); Monroe v. Brown, 4 Vet.App. 513, 515 (1993).The June 2016 VA examiner noted that the Veteran's condition constituted a congenital defect, and thus concluded that the defect was not subject to a superimposed disease or injury during active duty service resulting in additional disability.

The July 2015 and June 2016 VA examiners provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiners are  competent and probative evidence. The VA examiners provided the Veteran with in-person examinations, reviewed the claims file and provided medical opinions supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's in-service motor vehicle accident and his degenerative disc disease. The Veteran's November 1961 separation examination did not document symptoms of, a diagnosis of, or treatment for a low back condition. The Veteran himself reported to a private physician in December 1990 that he had recovered completely from his back injury in service, and had no "issues" with his back until October 1990 when he slipped and fell at his civilian job.

The preponderance of the evidence is against a finding linking the Veteran's low back disability to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for a low back disability, to include degenerative disc disease is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for a low back disorder, to include degenerative disc disease is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


